Citation Nr: 0025988	
Decision Date: 09/28/00    Archive Date: 12/29/00

DOCKET NO.  98-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Entitlement to service connection for residuals of an aortic 
valve replacement as secondary to service-connected 
hypertension.

Entitlement to an increased evaluation for hypertension, 
currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Fort Harrison, Montana, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  An RO 
hearing was held in August 1998.  The appellant was also 
afforded a Travel Board hearing before the undersigned Board 
Member in June 2000.  Transcripts of both of these hearings 
are of record, and have been considered by the Board. 

The Board notes that the appellant, in his December 1999 
Notice of Disagreement, requested an RO hearing as to the 
issues of entitlement to service connection for migraine 
headaches, including as secondary to his service-connected 
hypertension; and entitlement to service connection for 
light-headedness and numbness of the hands and feet, 
including as secondary to his service-connected hypertension.  
The appellant could not be afforded such a hearing prior to 
the Travel Board hearing taking place.  Therefore, these two 
issues are now referred back to the RO so that it may 
schedule a hearing for the appellant.


FINDINGS OF FACT

1.  The "old" and the "new" rating criteria for diseases 
of the arteries and veins 
- specifically here Diagnostic Code 7101 - are comparable.  
In other words, neither operates to give the appellant an 
advantage over the other.  

2.  The evidentiary record does not disclose diastolic 
pressure predominantly 110 or more with or without definite 
symptomatology or systolic pressure predominantly 200 or 
more.

3.  The record contains opinions that there might exist a 
relationship between the appellant's residuals of an aortic 
valve replacement and his service-connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998); 38 C.F.R. § 
4.104, Diagnostic Code 7101; 62 Fed. Reg. 65207-65224 (Dec. 
11, 1997) (effective January 12, 1998).

2.  The veteran's claim of entitlement to service connection 
for residuals of an aortic valve replacement as secondary to 
service-connected hypertension is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was granted for hypertension in a July 
1990 rating decision.  The 10 percent rating assigned at that 
time has remained in effect.

Clinical records reflect that in November 1994, the 
appellant's blood pressure was 130/70.  On physical 
examination in February 1997, his blood pressure was 130/70.

The appellant underwent an aortic valve replacement in March 
1997.  The postoperative diagnosis was, "Critical aortic 
stenosis, calcific secondary to congenital bicuspid valve."

The appellant's private physician, in April 1997, post-valve 
replacement, found, 
"He has been hypertensive in the past.  He was not 
hypertensive when he went home."

It was noted in May 1997 that the appellant was taking 
Vasotec for hypertension.  His blood pressure at that time 
was 134/84.

The appellant furnished a private physician statement in June 
1997.  In such statement, his physician reported, ". . . 
[The appellant] has had to have increased medication because 
of [h]ypertension."

The appellant was scheduled for VA examination in July 1997.  
At that time, his blood pressure was 134/79.  The VA examiner 
diagnosed, "[h]ypertension, controlled on current therapy."

The appellant was afforded an RO hearing in August 1998.  At 
the hearing, he maintained once again that his hypertension 
caused the need for heart surgery.  Further, he testified 
that his physician believed as much, too.  The appellant 
argued as well that his service-connected hypertension 
aggravated his heart condition, thereby resulting in the need 
for surgery.  The appellant related that he takes one 
medication for hypertension.  Finally, he admitted that he 
did not have heart problems during service.  Transcript, 
August 1998.

The appellant supplied a statement from his private physician 
in August 1998.  In this statement, the physician opined, 
"[The appellant] has hypertension which exacerbated the 
worsening of his aortic valve disease, leading to valve 
replacement."

The appellant provided a private medical record documenting 
his blood pressure over several days in August 1998; they 
will be related in order.  The appellant's blood pressure was 
120/90; 120/90; 130/90; 124/82; 130/100; 130/100; 130/90; 
130/100; 130/100; and 130/100.

The appellant, in November 1998, was afforded a VA 
examination.  At this time, his blood pressure was taken 
three times.  The recordings were 120/84; 122/80; and 122/82.

A follow-up opinion to the November 1998 VA examination was 
obtained in October 1999.  This opinion was sought in order 
to ascertain whether there exists a relationship between the 
appellant's service-connected hypertension and his heart 
disorder (which led to surgery).  The VA examiner then 
offered, referring to echocardiogram findings, ". . . The 
changes of left ventricular hypertrophy are [consistent] of 
[residuals] due to a primary disease involving the AO 
valvular apparatus, and although a periventricular 
hypertrophy may be found in moderate or severe hypertensive 
heart disease, due to preexisting [valvular] disease that at 
the present time is corrected by the replacement of the 
valve, it appears to me that the changes [are suggestive] to 
it rather than hypertension."  The examiner also stated that 
the MRI was not consistent with hypertensive residual 
lesions.  In conclusion, the VA physician stated, "To the 
best of my medical opinion there is no evidence of cardiac 
involvement . . . due to hypertensive disease at this time . 
. . ."

The appellant was afforded a Travel Board hearing in June 
2000, as related above.  There, he outlined the alleged side 
effects of his hypertension medication.  As well, he repeated 
his belief that his service-connected hypertension had caused 
or significantly contributed to that heart condition which 
needed surgery.  He also stated that a recent change in 
medications had resolved the problems with side effects of 
his prior medications.  According to the appellant, his blood 
pressure remained normal so long as he took his medication.  
Transcript, June 2000.

At his hearing the appellant submitted two private physician 
statements.  In the first letter, it was explained that, 
because of side effects, the appellant's hypertension 
medication had been changed several times.  It was stated 
that Avapro is his new medication.  The other statement came 
from the appellant's cardiologist who declared, "It is 
conceivable that his hypertension, which has been present for 
a number of years, was a contributing factor to his aortic 
valve calcification, immobilization and ultimate need for 
replacement."


Entitlement to an increased evaluation for hypertension

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  

The Secretary shall from time to time readjust this Rating 
Schedule in accordance with experience.  To accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher rating will 
be granted if the disability picture more nearly approximates 
the criteria required for that rating.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the VA Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to diseases of the arteries 
and veins.  See 62 Fed. Reg. 65207-65224 (Dec. 11, 1997) 
(effective January 12, 1998) (codified at 38 C.F.R. § 4.104). 

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  However, the effective date of 
January 12, 1998, for the revised criteria prevents the 
application prior to that date of the new criteria.  In other 
words, prior to January 12, 1998, only the old criteria will 
apply, but from January 12, 1998, to the present, the veteran 
is entitled to the application of those criteria more 
favorable to him.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991). 

Pursuant to VAOPGCPREC 3-2000, when a provision of the Rating 
Schedule is amended while a claim for an increased rating 
under that provision is pending, the following analysis 
should be employed: whether the amended version is more 
favorable to the veteran; whether the amended version is less 
favorable to the veteran; or whether the post-amendment 
version is comparable to the 
pre-amendment version.

The United States Court of Appeals for Veterans Claims 
(Court) has similarly held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version more favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In the instant case, the RO evaluated the appellant's 
service-connected hypertension under both the old and the 
revised regulations.  Thus, the Board may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the previous and amended regulations, and do 
so without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

The Board specifically finds here, as pointed out above, that 
those rating criteria applicable to the "old" 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 are comparable to the rating 
criteria which control the evaluation of the disorder at 
issue under the "new" diagnostic code.  Thus, both sets of 
criteria will be used for rating purposes.  Again, though, 
the "new" criteria can only be utilized after the effective 
date (January 12, 1998) of that change in regulation.

Under the "old" Diagnostic Code 7101, disability 
evaluations ranging from 
10 percent to 60 percent were provided.  Diastolic pressure 
predominantly 100 or more was necessary for a 10 percent 
rating.  A 20 percent rating required diastolic pressure 
predominantly 110 or more with definite symptoms, and a 
rating of 
40 percent demanded diastolic pressure predominantly 120 or 
more and moderately severe symptomatology.  For a rating of 
60 percent, there needed to be diastolic pressure 
predominantly 130 or more with severe symptoms.

Under the "new" Diagnostic Code 7101, for a 10 percent 
disability evaluation, there must be diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or a history of diastolic pressure predominantly 
100 or more requiring continuous medication for control.  
Diastolic pressure must be predominantly 110 or more or 
systolic pressure predominantly 200 or more for there to be a 
20 percent rating.  A 40 percent disability evaluation is 
warranted where there is diastolic pressure predominantly 120 
or more, and where there is diastolic pressure predominantly 
130 or more, a 60 percent evaluation is awarded. 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be afforded the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his service-
connected hypertension is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board concludes that the symptomatology reported above do 
not warrant an increased evaluation for hypertension under 
either the previous or amended rating criteria.

The appellant's service-connected hypertension is presently 
rated as 10 percent disabling.  To merit a 20 percent 
disability evaluation under the "old" Diagnostic Code 7101, 
the record must establish diastolic pressure predominantly 
110 or more with definite symptoms.  That kind of evidence is 
not present.  There have been readings of 100 diastolic 
pressure, even 104.  The record clearly demonstrates that.  
However, there is not a single recorded reading of 110 
diastolic pressure or more.  Additionally, definite 
symptomatology have not been shown.  The appellant, in that 
event, cannot be granted a 20 percent disability evaluation 
or more under the "old" Diagnostic Code 7101.

Again, the appellant's service-connected hypertension is 
evaluated as 10 percent disabling.  To merit a 20 percent 
disability evaluation under the "new" Diagnostic Code 7101, 
the record must establish diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
Such evidence is again not present.  As noted above, there is 
not of file a single recorded reading of 110 diastolic 
pressure or more.  There is, further, no evidence of systolic 
pressure predominantly 200 or more.  The appellant in that 
case cannot be awarded a 20 percent disability evaluation or 
higher under the "new" Diagnostic Code 7101.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to an increased rating for hypertension.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board does not find the 
appellant's disability picture so unusual or exceptional in 
nature as to warrant referral of this case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  It is noted that the evidence does not show 
hospitalization due to hypertension nor has there been any 
showing of marked interference with employment due 
specifically to hypertension.  Rather, the evidence indicates 
loss of work by reason of the appellant's aortic valve 
disease.


Entitlement to service connection for residuals of aortic 
valve replacement as secondary to service-connected 
hypertension

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310 (1999).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, and diagnosis require competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Before reaching the merits of the veteran's claim, the 
threshold question which must be decided is whether he has 
presented evidence that his claim is well-grounded.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Again, a well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Id, 1 Vet. App. at 81.  
An allegation alone is not sufficient; the veteran must 
submit evidence in support of his claim that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or the fact asserted is beyond the 
competence of the person making that assertion.  King v. 
Brown, 
5 Vet. App. 19, 21 (1993).

Analysis

The appellant's treating cardiologist stated that it was 
conceivable that his hypertension was a contributing factor 
to his aortic valve replacement, and another physician 
indicated that his hypertension "exacerbated the worsening" 
of his aortic valve disease.  His cardiologist's statement is 
at least sufficient to link the appellant's heart disorder to 
his service-connected hypertension, and both statements raise 
a plausible theory of entitlement based on aggravation of a 
nonservice-connected disability proximately due to or the 
result of his service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

Accordingly, as a well-grounded claim must be supported by 
competent medical evidence, and there is such evidence here, 
the appellant's claim for service connection for residuals of 
an aortic valve replacement as secondary to the service-
connected hypertension is well-grounded.

However, because of the conflicts in medical opinion and the 
RO's failure to consider the claim under the standards of the 
Allen decision, the Board believes that the appellant's claim 
for service connection for residuals of an aortic valve 
replacement claim should be remanded to the RO for further 
development as indicated below.


ORDER

Entitlement to an increased evaluation for hypertension is 
denied.

The claim of entitlement to service connection for residuals 
of an aortic valve replacement as secondary to service-
connected hypertension is well-grounded.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Since the veteran's claim is well-grounded, it places upon VA 
the duty to assist him in the development of the claim by 
conducting appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  The Court has held that the 
duty to assist the veteran in obtaining and developing facts 
and evidence to support his claim includes obtaining 
pertinent outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

As noted, it has not been determined whether the appellant's 
current residuals of an aortic valve replacement have been 
aggravated by his service-connected hypertension.

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, but also when it is shown that 
a veteran's nonservice-connected disorder has been aggravated 
by a service-connected disability.  In such cases, according 
to the Court, a basis exists upon which to predicate a grant 
of entitlement to service connection on a secondary basis.  
Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 
38 C.F.R. § 3.310(a) (1999), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to, or the 
result of, a service-connected disability, such veteran shall 
be compensated for that "excess" degree of disability.  
38 C.F.R. § 3.322 (1999).

The Board also notes that the current record is in conflict 
regarding a relationship between the appellant's service-
connected hypertension and his residuals of an aortic valve 
replacement.  The VA examiner opined that there was not a 
relationship between the two conditions, as noted above, 
while his cardiologist and private physician were of the 
opinion that there might be a relationship between the 
hypertension and heart disorder.  Because it is unclear 
whether or not the VA physician had reviewed the private 
physicians' statements, the Board believes that a further VA 
cardiology review would be advisable in order to resolve this 
conflict.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1999), the 
Board is remanding the case to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should query the appellant 
whether he has gone for any additional 
private treatment/evaluation for his 
heart disorder.  If he answers in the 
affirmative, such private medical 
records, with the assistance of the 
veteran, should be secured.

3.  After the above development has been 
undertaken, the RO should refer the 
record to a VA cardiologist for a 
determination as to whether the 
appellant's residuals of an aortic valve 
replacement are secondary to his service-
connected hypertension or whether his 
residuals of an aortic valve replacement 
have been aggravated by the service-
connected hypertension.  The appellant's 
claims file and a copy of this remand 
must be made available to, and thoroughly 
reviewed by, the VA examiner prior to, 
and pursuant to, conduction and 
completion of such review; and the 
examination report should be annotated in 
this regard.  Should the cardiologist 
determine that examination of the 
appellant is advisable to assist in 
formulating the opinions requested, such 
examination should be scheduled, and the 
appellant should be advised of the 
importance of attending any scheduled 
examination and the possible consequences 
of failure to attend such examination 
under 38 C.F.R. § 3.655.  Should 
examination be accomplished, all 
indicated tests and studies should be 
performed.

The VA examiner must provide an opinion 
as to the likelihood that the appellant's 
residuals of an aortic valve replacement 
are proximately due to, or the result of, 
his service-connected hypertension.  The 
examiner must review from the record and 
address the favorable and adverse VA and 
private medical opinions of record, 
particularly the May 2000 statement from 
Dr. Zirpoli and the August 1998 statement 
from Dr. Moore.

If, and only if, it is determined that 
the appellant's current residuals of an 
aortic valve replacement are not 
proximately due to, or the result of, his 
service-connected hypertension, the VA 
physician should then consider whether 
the heart disorder has been aggravated by 
the service-connected hypertension.  
Again, the Court held in Allen that, 
pursuant to 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-
connected disorder is proximately due to, 
or the result of, a service-connected 
disability, such veteran shall be 
compensated for the degree of disability, 
but only that degree over and above the 
degree of disability existing prior to 
the aggravation.  38 C.F.R. § 3.322 
(1999).

If the examiner concludes that the 
service-connected hypertension aggravates 
the aortic valve replacement, she/he 
should address to the extent possible, in 
order to determine the additional 
impairment from the aortic valve disease 
attributable to the service-connected 
hypertension, the following: (1) baseline 
manifestations which are due to the 
effects of the aortic valve replacement; 
(2) increased manifestations which, in 
the examiner's opinion, are proximately 
due to the service-connected 
hypertension; and (3) medical 
considerations supporting an opinion that 
increased manifestations of residuals of 
an aortic valve replacement are 
proximately due to the service-connected 
hypertension.

A complete and clear rationale for all 
opinions expressed by this examiner must 
be furnished.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinion(s) to ensure 
that it is responsive to, and in full 
compliance with, the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of an 
aortic valve replacement, based upon a 
review of all the relevant evidence.  

In readjudicating the appellant's 
residuals of an aortic valve replacement 
claim, the RO must, inter alia, consider 
whether he is entitled to service 
connection on the basis of Allen v. 
Brown, 7 Vet. App. 439 (1995).  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case to him and his representative.  A 
reasonable period of time for a response should be afforded.  

Thereafter, this case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 

outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 



